Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 6-8, 14, 16, 18-21, 31, 33, 35, 39-40, 42, 46-47, 49 are pending in this application, which is a 371 of PCT/EP2018/066820.
	The preliminary amendment dated 12/20/2019 amending claims 1, 6-8, 14, 16, 18, 20-21, 31, 33, 35, 39-40, 42, 46-47; adding new claim 49; and canceling claims 3-5, 9-13, 15, 17, 22-30, 32, 34, 36-38, 41, 43-45, 48 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In general, with respect to etching and selective growth in an ALD process, it is well known to utilize etching in an atomic layer deposition process as noted in Chalker (Surface & Coating Technology article).  It is also well known to selectively grow a metal during an ALD process as noted in Wu et al. (2016/0141179).
Specifically with selective growth, it is well known to selectively deposit metal on metal/metal nitride substrate using PEALD as noted in Swerts et al. (2013/0084700) or on graphene as noted in Kim et al. (Nature Communications article).  It is also well known to use atomic layer deposition to selectively grow a work function metal along with etching in a semiconductor device as noted in Cai et al. (2015/0108577).
Senkevich et al. (2006/0093848).
	However, the prior art references fail to teach or suggest a method of forming a metal-containing film by atomic layer deposition under conditions sufficient for the metal-containing complex to: (i) deposit metal and etch the metal-containing film; (ii) deposit metal, etch the metal-containing film and allow for desorption from the metal-containing film; or (iii) deposit metal and allow for desorption from the metal-containing film; such that the metal-containing film selectively grows on at least a portion of the first substrate; and wherein the conditions comprise a super-conformal growth cycle sufficient for the metal-containing film to selectively grow on a lower portion of a feature in the first substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/11/2021